Exhibit 10.1
(STERLING CHEMICALS LOGO) [h65452h6545200.gif]
Sterling Chemicals, Inc.
2009 Bonus Plan
Eligibility:
          All of our salaried personnel (each, an “Eligible Employee”), whether
exempt or non-exempt and including our President and Chief Executive Officer and
our Senior Vice Presidents (our “Executives”), are eligible to receive cash
bonuses under our 2009 Bonus Plan. In order to be paid a bonus, an Eligible
Employee must be employed by us at the time bonuses are paid, unless the
Eligible Employee has retired, died or become disabled, in which event a pro
rata bonus payment will be made based on full months of service for the relevant
year.
Payment Structure:
          Under our 2009 Bonus Plan, the amount of bonus potentially payable to
each of our Eligible Employees for any year is determined by the Eligible
Employee’s Bonus Target and performance during that year relative to corporate
goals and individual goals. An Eligible Employee’s “Bonus Target” is a stated
percentage of the Eligible Employee’s annual base salary (set by our
Compensation Committee or our Board of Directors in the case of our Executives
and by our Human Resources & Administration Department in the case of all of our
other Eligible Employees). The maximum amount of bonus that can be earned by an
Eligible Employee for any year is 100% of his or her Bonus Target for
performance relative to corporate goals and 100% of his or her Bonus Target for
performance relative to individual goals.
          The corporate goals under our 2009 Bonus Plan are based on:

  •   the number of Employee OSHA recordable injuries experienced during the
year;     •   the number of Contractor OSHA recordable injuries experienced
during the year;     •   the number of environmental and process safety
management incidents experienced during the year (subject to meeting all process
safety management regulations); and     •   the amount of “Adjusted EBITDA”
earned during the year.

 



--------------------------------------------------------------------------------



 



Our Board of Directors has set threshold, target and maximum goals for each of
these categories for performance in 2009 as follows:

                                 
Goal
  Threshold   Target   Maximum                
Employee OSHA Recordable Injuries
    2       1       0       10 %
Contractor OSHA Recordable Injuries
    2       1       0       10 %
Environmental and Process Safety Incidents(1)
    3       2       1       10 %
Adjusted EBITDA(2)
  $ 6.6 M   $ 7.7 M   $ 20.5 M     70 %

 

(1) •    Environmental Incident defined as:

    -   A release of chemicals that results in a Superfund reportable event;    
  -   Any other environmental incident that requires immediate notification to
state or federal agencies (e.g., fire/explosion with potential impact outside
the facility); or       -   A violation resulting in a Notice of Enforcement
that is not resolved administratively.

  •    Process Safety Incident defined as an incident in which a significant
fire, explosion, chemical release or injury occurred due to the direct
involvement of a chemical process. This includes a fire or explosion causing
more than $50K in direct cost to Sterling, a chemical release to the environment
which impacts the community or a serious injury attributed to such an event
resulting in at least one lost work day.     •    All Process Safety Management
regulations must be met to qualify.     •    All incidents caused by Acts of God
are excluded.

   (2)   Adjusted EBITDA defined as EBITDA excluding EBITDA excluding impact of
severance, bonus expense, benefit plan curtailments, preferred stock-related
expenses, legal settlements or judgments and specified legal and transactional
costs.

          At the end of each calendar year, the amount of bonus potentially
payable to each Eligible Employee for performance relative to corporate goals is
determined by multiplying that Eligible Employee’s Bonus Target times the
aggregate percentage earned during that year for performance against corporate
goals times 50%. The aggregate percentage is determined using the table above
with the relevant percentage from the table being multiplied by 0.5 if Threshold
level is achieved, 1.0 if Target level is achieved and 2.0 if Maximum level is
achieved. Performance relative to Adjusted EBITDA goals that is in between the
established levels is prorated on a straight line basis. As an example, if an
Eligible Employee has a base salary of $100,000 and Bonus Target of 20% and we
achieved Target level for Adjusted EBITDA and Maximum level for Employee OSHA
Recordable Injuries, Contractor OSHA Reportable Injuries and Environmental and
Process Safety Incidents, the Eligible Employee’s potential bonus for
performance relative to corporate goals would be:

-2-



--------------------------------------------------------------------------------



 



  •   $100,000 times 20% (or $20,000) times aggregate percentage earned during
the year times 0.5 with the aggregate percentage being:

     
Employee OSHA Recordable Injuries
    20% (10% @ 2X = 20%)
Contractor OSHA Recordable Injuries
    20% (10% @ 2X = 20%)
Environmental and Process Safety Incidents
    20% (10% @ 2X = 20%)
Adjusted EBITDA
    70% (70% @ 1X = 70%)
Aggregate Percentage
  130%

As a result, the bonus for the Eligible Employee in the example for performance
relative to corporate goals would be $20,000 times 130% times 0.5, or $13,000.
          The bonus potentially payable to each Eligible Employee under our 2009
Bonus Plan for performance relative to individual goals is determined by that
Eligible Employee’s performance against his or her individual performance
metrics (set for 2009 by our Board of Directors in the case of our Executives
and by our Executives in the case of all of our other Eligible Employees) using
the same calculation principles as are used for performance relative to
corporate goals.
Payment.
          At the end of each year, each Eligible Employee’s performance under
his or her individual goals will be determined, our performance under the
Employee OSHA Recordable Injuries, Contractor OSHA Recordable Injuries, and
Environmental and Process Safety Incidents goals will be determined and our
financial statements will be audited and presented to our Audit Committee for
approval. The results of the audit will determine the amount of Adjusted EBITDA
earned during that year and, consequently, a portion of the maximum amount of
the bonuses to be paid under our 2009 Bonus Plan for performance relative to
corporate goals. Once our Audit Committee has approved the audit for the year,
bonus amounts for each Eligible Employee for that year will be determined, and
the bonus payments will be made in any event on or before March 14. Bonuses are
paid in a single lump sum after all taxes have been withheld. The payment of a
bonus does not, however, affect the Eligible Employee’s base pay in any manner
and has no impact on the amount or level of benefits under any of our other
benefit plans.
Payment Reductions.
          The amount of bonus paid to an Eligible Employee under our 2009 Bonus
Plan assumes continued employment with us in active status throughout the year.
For purposes of our 2009 Bonus Plan, active status is made up of regular hours
worked, vacation time, jury duty, service as a witness under court subpoena,
funeral leave and military leave. Non-active status includes all other absences
from work for any reason, including illness, injury, personal business, doctor’s
appointment, excused absence, family illness, leave of absences and personal
leave, etc. Once the amount of bonus to be paid to each Eligible Employee is
determined, an Eligible Employee’s bonus may be reduced if the Eligible Employee
has accumulated absences totaling at least 44 working days (352 hours for shift
workers) during the year for which the bonus is being paid. The amount of
reduction will be 16.67% for the first 44 working days of non-active

-3-



--------------------------------------------------------------------------------



 



status plus an additional 8.33% reduction for each additional 22 working days of
non-active status during the year for which the bonus is being paid. The amounts
of bonuses paid to Eligible Employees may also be reduced by the Executives or
our Board of Directors or Compensation Committee for various business
considerations.
          The amount of bonus paid to any Eligible Employee who was hired after
July 1 of the year for which the bonus is being paid will be pro rated based on
the number of full months of service during that year. The amount of bonus paid
to any Eligible Employee who became eligible under our 2009 Bonus Plan in the
first half of the year due to a promotion or change in job classification or
being hired will not be pro rated due to such promotion, job reclassification or
hiring (i.e., all months of service with us during that year will be treated as
if they were performed in the Eligible Employee’s most recent position).

-4-